DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,599,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Information Disclosure Statement
IDS filed 11/15/2021 is being considered by the examiner.
 
Response to Amendment
	Applicant's amendment filed 11/15/2021 has been received and entered into record. As a result, claims 1 and 11 have been amended. Therefore, claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
"a rotary pressure means for being inserted", "a power control unit for supplying", "a torque compensation unit for adjusting", and "an abnormality detection unit for receiving" in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. ("Abe") [U.S. Pub. 2013/0189041] in view of Obayashi [U.S. Pat. 5,801,508].

With regard to claim 11, Abe teaches an electrically controllable rotary pressure device ("A power tool includes: a motor driving an end bit [abstract]"), comprising: 
a rotary pressure means for being inserted to a structure to bore a hole therein or to be fastened thereto ("drill bit … thereby drilling a hole into the workpiece [par. 0048]"); 
a motor for generating torque provided to the rotary pressure means ("The motor 21 includes an output shaft 22 extending toward the front side and having an axial direction in the front-to-rear direction. The output shaft 22 outputs a rotational driving force [par. 0041]"); 
a power control unit for supplying a power signal to the motor ("In the inverter circuit section 102, switching elements are driven based on the output switching signals H1 through H3 and the PWM driving signals H4 through H6, and the stator winding to be energized is determined [par. 0053]"); 
a central processing unit for controlling the power control unit ("The microcomputer 110 calculates a target value of PWM ... The microcomputer 110 also determines a stator winding to be appropriately energized based on outputs [par. 0052]"); 
a rotational speed sensor for measuring a rotational speed of the motor or the rotary pressure means ("The rotor position detecting circuit 115 detects a rotational position of a rotor of the motor 21 based on rotational position detection signals [par. 0051]"); 
a current sensor for measuring a current flowing into the motor ("The electric current detecting section detects an electric current supplied to the motor [par. 0017]"); and 
a torque compensation unit for adjusting the torque by adjusting a control signal from the central processing unit to the power control unit based on the measured current ("The power cutoff section cuts off power supply to the motor when at least one of two condition is satisfied … One condition is such that the electric current detecting section detects an abnormal value of the electric current [par. 0017]" and "stop rotation of the output shaft 22 based on signals from the microcomputer 110 via the control signal output circuit 119 [par. 0053];" it can be seen that stopping power to the motor entails an adjustment in torque), 
wherein the central processing unit comprises an abnormality detection unit for receiving the rotational speed from the rotational speed sensor ("outputs the detected rotational position to the , 
wherein when abnormality in the rotational speed is detected by the abnormality detection unit ("if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), the power control unit immediately interrupts advance of the rotary pressure means ("if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086]") only by controlling a pulse width of the power signal supplied to the motor according to the adjusted control signal from the central processing unit so that output torque of the motor immediately becomes zero ("The microcomputer 110 calculates a target value of PWM duty based on outputs from the application voltage setting circuit 112 … Duty widths of the PWM driving signals H4 through H6 are determined based on the target value of PWM duty, and then the PWM driving signals H4 through H6 are outputted … to the inverter circuit section 102 [par. 0052]" and "the PWM driving signal is switched by the target value of the PWM duty [par. 0053]" and "if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086];" where to stop power to the motor, the duty width is set to 0), and
wherein a dimension or an intended insertion depth of the rotary pressure means is selected according to a state of the structure to prevent damage to the structure or to internal structure of the structure ("the operator sets a setting value (Ld) of the drilling depth by using the UP button 117A and the DOWN button 117B [par. 0061]" and "prevent the drilling depth from becoming larger than the setting value Ld … where it is highly possible that the end bit 2 penetrate the workpiece by mistake [par. 0077]"). 
Although Abe teaches wherein the abnormality in the rotational speed is not detected by the abnormality detection unit [fig. 11], Abe does not explicitly teach the central processing unit controls the torque compensation unit so that the measured current has a constant value.
	In an analogous art (electric motors), Obayashi teaches a torque compensation unit, where a central processing unit controls the torque compensation unit so that the measured current has a constant value ("The switching pattern output section 45 receives an output signal 403 of the MPU 43 which represents command voltages corresponding to a magnetizing current command value 401 [col. 6 lines 31-34]" and "The inverter circuit 2 supplies the three-phase ac motor 3 with a constant magnetizing current [col. 10 lines 46-47]").

	Note: claim is presented in the alternative. 

With regard to claim 12, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the abnormality in the rotational speed is an abrupt increase in the rotational speed ("if the rotational speed of the motor 21 is detected to be abnormal … the rotational speed of the motor 21 increases abruptly [par. 0086]").

With regard to claim 20, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the rotary pressure means is a drill, drill bit, boring tool, or screw ("a motor driving an end bit [abstract]").
	Note: claim is presented in the alternative. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi further in view of Zhang et al. ("Zhang") [U.S. Pub. 2008/0081386].

With regard to claim 13, the combination of Abe and Obayashi teaches an electrically controllable rotary pressure device as claimed in claim 11. Although Abe in the combination teaches an abnormality in the rotational speed (as presented in claim 11 above), the combination does not explicitly teach wherein the abnormality is a second abrupt increase in the rotational speed following a primary abrupt increase in the rotational speed. 
In an analogous art (rotational rate), Zhang teaches a second abrupt increase in rotational speed following a primary abrupt increase in the rotational speed ("When the angular displacement exceeds some upper threshold (θzone2_min), then a first protective operation is initiated at step 66. In this example, power to the motor is disconnected, thereby terminating operation of the tool [par. 0035]" and "When the angular displacement exceeds some lower threshold (θzone1_min), then a different protective operation, such as pulsing the motor current, may be initiated at 70 … an instantaneous measure of angular velocity [par. 0036]").

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Zhang's teachings, with the teachings of Abe and Obayashi, for the benefit of tailoring tool characteristic based on detected conditions to avoid potential damage to a workpiece.

Claims 1, 2, 4-7, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi further in view of Meller [U.S. Pub. 2004/0210229].

With regard to claim 1, Abe teaches an electrically controllable rotary pressure device ("A power tool includes: a motor driving an end bit [abstract]"), comprising: 
a rotary pressure means for being inserted to a structure to bore a hole therein or to be fastened thereto ("drill bit … thereby drilling a hole into the workpiece [par. 0048]"); 
a motor for generating torque provided to the rotary pressure means ("The motor 21 includes an output shaft 22 extending toward the front side and having an axial direction in the front-to-rear direction. The output shaft 22 outputs a rotational driving force [par. 0041]"); 
a power control unit for supplying a power signal to the motor ("In the inverter circuit section 102, switching elements are driven based on the output switching signals H1 through H3 and the PWM driving signals H4 through H6, and the stator winding to be energized is determined [par. 0053]"); 
a central processing unit for controlling the power control unit ("The microcomputer 110 calculates a target value of PWM ... The microcomputer 110 also determines a stator winding to be appropriately energized based on outputs [par. 0052]"); 
a rotational speed sensor for measuring a rotational speed of the motor or the rotary pressure means ("The rotor position detecting circuit 115 detects a rotational position of a rotor of the motor 21 based on rotational position detection signals [par. 0051]"); 
a current sensor for measuring a current flowing into the motor ("The electric current detecting section detects an electric current supplied to the motor [par. 0017]"); and 
a torque compensation unit for adjusting the torque by adjusting a control signal from the central processing unit to the power control unit based on the measured current ("The power cutoff section cuts off power supply to the motor when at least one of two condition is satisfied … One condition is such that the electric current detecting section detects an abnormal value of the electric , 
wherein the central processing unit comprises an abnormality detection unit for receiving the rotational speed from the rotational speed sensor ("outputs the detected rotational position to the microcomputer 110 [par. 0051]" and "if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), 
wherein when abnormality in the rotational speed is detected by the abnormality detection unit, the power control unit immediately interrupts advance of the rotary pressure means ("if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086]") only by controlling a pulse width of the power signal supplied to the motor according to the adjusted control signal from the central processing unit so that output torque of the motor immediately becomes zero ("The microcomputer 110 calculates a target value of PWM duty based on outputs from the application voltage setting circuit 112 … Duty widths of the PWM driving signals H4 through H6 are determined based on the target value of PWM duty, and then the PWM driving signals H4 through H6 are outputted … to the inverter circuit section 102 [par. 0052]" and "the PWM driving signal is switched by the target value of the PWM duty [par. 0053]" and "if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086];" where to stop power to the motor, the duty width is set to 0), and
Although Abe teaches wherein the abnormality in the rotational speed is not detected by the abnormality detection unit [fig. 11], Abe does not explicitly teach the central processing unit controls the torque compensation unit so that the measured current has a constant value.
	In an analogous art (electric motors), Obayashi teaches a torque compensation unit, where a central processing unit controls the torque compensation unit so that the measured current has a constant value ("The switching pattern output section 45 receives an output signal 403 of the MPU 43 which represents command voltages corresponding to a magnetizing current command value 401 [col. 6 lines 31-34]" and "The inverter circuit 2 supplies the three-phase ac motor 3 with a constant magnetizing current [col. 10 lines 46-47]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Obayashi's teachings, with the teaching of Abe, for the benefit of maintaining accurate control over rotation of the motor via a constant current.
a dimension or an intended insertion depth of the rotary pressure means is selected to prevent damage to the structure ("the operator sets a setting value (Ld) of the drilling depth by using the UP button 117A and the DOWN button 117B [par. 0061]" and "prevent the drilling depth from becoming larger than the setting value Ld … where it is highly possible that the end bit 2 penetrate the workpiece by mistake [par. 0077]"), Abe does not explicitly teach the rotary pressure means for being inserted to a human body structure and where the selection is according to a state of a human body structure to prevent damage to the human body structure or to human tissue within the human body structure.
	In an analogous art (rotary apparatus), Meller teaches a rotary pressure means for being inserted to a human body structure and an insertion depth of the rotary pressure means selected according to a state of a human body structure to prevent damage to the human body structure or to human tissue within the human body structure ("Further pressing of the handpiece 18 toward the bone (and removal and collection of bone fragments in the container 12) is permitted until the spring 54 is compressed to its fullest extent (as shown in FIG. 3). This also limits the depth of penetration of the drill bit into the bone to a safe depth [par. 0047]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Meller's rotary pressure means, with the teaching of Abe and Obayashi, for the benefit of being able to collect material as it is being drilled. 
Additionally, as shown by Meller, it is important to drill to a correct depth when drilling into bone. Therefore, it would have been obvious to have applied the benefits provided by Abe's teachings of providing an accurate drilling operation, to the field of drilling into a human structure as taught by Meller, because in having done so would have yielded the predictable result of precisely controlling a drilling operation on a human structure.
Note: claim is presented in the alternative.

With regard to claim 2, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 1. Abe in the combination further teaches wherein the abnormality in the rotational speed is an abrupt increase in the rotational speed ("if the rotational speed of the motor 21 is detected to be abnormal … the rotational speed of the motor 21 increases abruptly [par. 0086]").

With regard to claim 4, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 1. Meller in the combination further teaches wherein the rotary pressure means comprises a tip opening ("bone grafter attachment 10 … an opening 22 in a bottom of the container 12 [par 0035]").

With regard to claim 5, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 4. Meller in the combination further teaches wherein the rotary pressure means further comprises a tip open/close unit capable of being inserted in the tip opening ("The drill bit 20 passes through an opening 22 in a bottom of the container [par. 0035]" and "a pressing mechanism 50 is provided to urge the container 12 against the bone 8 during use (and maintain the container against the bone 8 during use) and to cover the drill bit 20 during non-use [par. 0044]").

With regard to claim 6, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 5. Meller in the combination further teaches wherein the tip open/close unit opens the tip opening when the rotary pressure means applies pressure to the human body structure ("the drill bit 20 is caused to engage the bone 8 and drills into the bone 8 to form bone fragments … Pressing of the container 12 against the bone 8 under the influence of spring 54 also prevents bone fragments from escaping enables positive guiding of the generated bone fragments into the container 12 [par. 0047]").

With regard to claim 7, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 5. Meller in the combination further teaches wherein the tip open/close unit closes the tip opening by means of an elastic body ("The spring holder 52 is urged by the spring 54 against the locking spring ring 56 at one end of the spring 54 whereas the other end of the spring 54 urges the container 12 down to cover the drill bit 20. [par. 0045]").

With regard to claim 10, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the rotary pressure means is a drill, drill bit, boring tool, or screw ("a motor driving an end bit [abstract]").
	Note: claim is presented in the alternative.

With regard to claim 14, the combination of Abe and Obayashi teaches an electrically controllable rotary pressure device as claimed in claim 11. The combination does not explicitly teach wherein the rotary pressure means comprises a tip opening.
In an analogous art (rotary apparatus), Meller teaches a rotary pressure means comprising a tip opening ("bone grafter attachment 10 … an opening 22 in a bottom of the container 12 [par 0035]").
Meller further teaches, "The apparatus of the present invention facilitates the removal and collection of bone fragments from a surface of one or more donor sites [par. 0002]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Meller's rotary pressure means, with the teachings of Abe and Obayashi, for the benefit of being able to collect material as it is being drilled. 
Additionally, Meller teaches, "Further pressing of the handpiece 18 toward the bone (and removal and collection of bone fragments in the container 12) is permitted until the spring 54 is compressed to its fullest extent (as shown in FIG. 3). This also limits the depth of penetration of the drill bit into the bone to a safe depth [par. 0047]".
 As shown by Meller, it is important to drill to a correct depth when drilling into bone. Therefore, it would have been obvious to have applied the benefits provided by Abe's teachings of providing an accurate drilling operation, to the field of drilling into a human structure as taught by Meller, because in having done so would have yielded the predictable result of precisely controlling a drilling operation on a human structure.

With regard to claim 15, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 14. Meller in the combination further teaches wherein the rotary pressure means further comprises a tip open/close unit capable of being inserted in the tip opening ("The drill bit 20 passes through an opening 22 in a bottom of the container [par. 0035]" and "a pressing mechanism 50 is provided to urge the container 12 against the bone 8 during use (and maintain the container against the bone 8 during use) and to cover the drill bit 20 during non-use [par. 0044]").

With regard to claim 16, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 15. Meller in the combination further teaches wherein the tip open/close unit opens the tip opening when the rotary pressure means applies pressure to the structure ("the drill bit 20 is caused to engage the bone 8 and drills into the bone 8 to form bone fragments … Pressing of the container 12 against the bone 8 under the influence of spring 54 also 

With regard to claim 17, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 15. Meller in the combination further teaches wherein the tip open/close unit closes the tip opening by means of an elastic body ("The spring holder 52 is urged by the spring 54 against the locking spring ring 56 at one end of the spring 54 whereas the other end of the spring 54 urges the container 12 down to cover the drill bit 20. [par. 0045]"). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi in view of Miller further in view of Zhang.

With regard to claim 3, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 1. Although Abe in the combination teaches an abnormality in the rotational speed (as presented in claim 1 above), the combination does not explicitly teach wherein the abnormality is a second abrupt increase in the rotational speed following a primary abrupt increase in the rotational speed. 
In an analogous art (rotational rate), Zhang teaches a second abrupt increase in rotational speed following a primary abrupt increase in the rotational speed ("When the angular displacement exceeds some upper threshold (θzone2_min), then a first protective operation is initiated at step 66. In this example, power to the motor is disconnected, thereby terminating operation of the tool [par. 0035]" and "When the angular displacement exceeds some lower threshold (θzone1_min), then a different protective operation, such as pulsing the motor current, may be initiated at 70 … an instantaneous measure of angular velocity [par. 0036]").
Zhang further teaches, "The control scheme employed by the power tool may initiate different protective operations for different tool conditions [abstract]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Zhang's teachings, with the teachings of Abe, Obayashi, and Miller, for the benefit of tailoring tool characteristic based on detected conditions to avoid potential damage to a workpiece.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi in view of Meller further in view of Van Hal et al. ("Van Hal") [U.S. Pub. 2008/0066904].

With regard to claim 8, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 4. 
The combination does not explicitly teach where the rotary pressure means further comprises a sensor for collecting information on a material flowing in through the tip opening.
In an analogous art (collecting samples), Van Hal teaches a rotary pressure means comprising a sensor ("Also included with tool 10 are reactant holding chamber block 22, fluid collecting chamber block 23, an optional fluid analysis module 25, and an optional second port 26 [par. 0023]") 
collecting information on a material flowing in through a tip opening ("one or more of the pressure, the temperature, and the flow rate are recorded during the injection and/or sampling procedure [par. 0053]"). 
It would have been obvious to one of ordinary skill in the art of the time of filing the invention to have included Van Hal's teachings of a sensor, with the teachings of Abe, Obayashi, and Meller, for the benefit of being able to quickly analyze the material collected.

With regard to claim 18, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 14. 
The combination does not explicitly teach where the rotary pressure means further comprises a sensor for collecting information on a material flowing in through the tip opening.
In an analogous art (collecting samples), Van Hal teaches a rotary pressure means comprising a sensor ("Also included with tool 10 are reactant holding chamber block 22, fluid collecting chamber block 23, an optional fluid analysis module 25, and an optional second port 26 [par. 0023]") 
collecting information on a material flowing in through a tip opening ("one or more of the pressure, the temperature, and the flow rate are recorded during the injection and/or sampling procedure [par. 0053]"). 
It would have been obvious to one of ordinary skill in the art of the time of filing the invention to have included Van Hal's teachings of a sensor, with the teachings of Abe, Obayashi, and Meller, for the benefit of being able to quickly analyze the material collected.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant's arguments are summarized and responded to below:

a) In Abe, even if the power supply to the motor is stopped, the output torque of the motor does not become immediately zero. (See paragraph [0069] of Abe). That is, the output torque does not become immediately zero due to rotational inertia. [remarks page 8]

b) Abe merely describes stopping power supply to a motor when drilling depth reaches a set value, and does not teach or suggest controlling a pulse width of the power signal supplied to the motor according to the adjusted control signal from the central processing unit so that output torque of the motor immediately becomes zero. [remarks page 8-9]

c) Stopping power supply to the motor does not result the output torque of the motor becoming immediately zero. In fact, Abe describes an issue that the drill continues to rotate due to inertia even after power supply to the motor is stopped. That is, according to Abe, in order to make the torque of the motor become zero after the power supply to the motor is stopped, brake should be applied to the motor. In addition, in Abe, the brake requires manual operation of the user, as opposed to automatic power control of the claimed subject matter. Thus, according to Abe, until the user applies the brake, the end bit continues to rotate even after the power supply to the motor stops. [remarks pages 9-10]

	With regard to arguments a) and c), the examiner respectfully disagrees. The examiner is interpreting the limitation "output torque of the motor" as the torque that is output by the motor. When power supply is stopped to the motor, the output torque of the motor becomes zero. Because the motor is no longer generating torque, the output torque of the motor is considered zero. This seems to 
Based on Applicant's description, once the power supply is interrupted, the output torque of the motor instantly becomes zero. As such, Abe's teachings of stopping power to the motor reads on claim limitation "output torque of the motor immediately becomes zero." Additionally, Abe teaches utilizing a brake when discussing inertia. The inertia is the residual torque due to rotation; however, this residual torque is not the same as output torque of the motor. To stop the inertia, the rotation of the end bit must be stopped in order to stop the residual torque. In contrast, to stop output torque of the motor, the power supply must be stopped. As presented in the rejections of claim 1 and 11 above, Abe teaches stopping power to the motor to stop output torque.

	With regard to argument b), the examiner respectfully disagrees. As shown in the newly cited portions of Abe in the rejections of claims 1 and 11 above and in light of how the term "output torque" is interpreted in response to arguments a) and c) above, Abe teaches the newly added limitations regarding the pulse width of the power signal supplied to the motor. 

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the Double Patenting rejection. Claims 9 and 19 are deemed allowable because the prior art of record teaches interrupting advance of the rotary pressure means and analyzing information of a material collected; however, Abe et al. and the prior art of record do not teach or suggest, individually or in combination, where the advance of the rotary pressure means is interrupted based on the information collected on a material flowing in through the tip opening of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119